Citation Nr: 0705166	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  01-06 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for bilateral 
epiphora, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945 and September 1950 to September 1951.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part, continued a 
20 percent evaluation for bilateral epiphora.  

In March 2003 the Board undertook further evidentiary 
development of the claim pursuant to the provisions of 
38 C.F.R. § 19.9 (2002) and Board procedures then in effect.  
However, the provision of 38 C.F.R. § 19.9 purporting to 
confer upon the Board the jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board but not 
reviewed by the RO was later held to be invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, in November 2003 the Board remanded the claim for 
further development.  The claim was again remanded in January 
2005.  

In February 2007 the Board granted a motion to advance this 
case on its docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain these records.  
Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA to obtain 
pertinent VA records).    

In an August 2005 statement, the veteran reported that his 
eyes were examined at the West Haven VA Eye Clinic in August 
2005.  The most recent VA treatment records associated with 
the claims file are from April 2005.  As any records of eye 
treatment are potentially pertinent to the claim on appeal 
and are within the control of VA, they should be obtained and 
associated with the claims file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  
The veteran's eye disability was most recently evaluated at a 
June 1999 VA examination.  The veteran is entitled to a new 
VA examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

In a January 2003 written brief presentation, the veteran's 
representative asserted that the veteran had indicated that 
his disabilities were worse.  In a February 2005 statement, 
the veteran described a jagged, flashing effect in both eyes, 
with blurred vision.  He stated that this initially occurred 
every several months, but was currently occurring several 
times a week.  In the December 2006 written brief 
presentation, the veteran's representative again suggested 
that the veteran should be afforded a new VA examination to 
evaluate the current severity of his eye disability.  As the 
statements of the veteran and his representative reflect a 
worsening of his eye disability since June 1999, the Board 
finds that a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Request all records of VA eye 
treatment since April 2005, specifically, 
records of treatment from the West Haven 
VA Eye Clinic from August 2005.   

2.  Schedule the veteran for a VA 
examination to evaluate his bilateral 
epiphora.  The examiner should review the 
claims file and note such review in the 
examination report or in an addendum.  

The examiner should clearly identify the 
veteran's subjective complaints, as well 
as all symptoms that are clinically 
manifested and associated with bilateral 
epiphora.  Further, the examiner should 
provide a full description of the effects 
of bilateral epiphora on his ordinary 
activity.  A rationale for any opinion 
expressed should be provided.  

3.  After the above development is 
completed, readjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


